DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022, has been entered.

In response filed on May 25, 2022, the Applicant amended claim(s) 1, 8, and 15. Claims 1, 4, 5, 8, 11, 12, 15, and 18 are further amended, and claim(s) 3, 10, and 17 cancelled as a result of the Examiner’s Amendment included herein (as authorized by Nick Beulick, registration number 78,073, on August 2, 2022). Claims 1, 2, 4-9, 11-16, and 18-20 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 103  have been considered, but are moot in view of the Examiner’s Amendment below.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Nick Beulick (registration number 78,073) on August 2, 2022. The application has been amended as follows: 

1.	(currently amended) A transit computing system for determining travel options, the transit computing system comprising at least one transit computing device including at least one processor communicatively coupled to a database, the at least one processor configured to:
cause to be displayed, on a user computing device, a plurality of environmental images, wherein the plurality of environmental images are associated with accumulations of emissions savings over different periods of time;
receive, via the Internet from a user interface executing on [[a]] the user computing device, a request including trip data associated with a user of the user computing device, wherein the trip data comprises a start location and an end location;
in response to receiving the request, automatically:
determine a plurality of travel options, wherein each of the travel options is associated with a respective mode of travel between the start location and the end location;
determine, for each of the travel options, at least one projected environmental trip detail, wherein the at least one projected environmental trip detail comprises a respective projected emissions output for each of the travel options;
generate enhanced travel option data comprising an ordered sequence of the travel options based at least in part upon the respective projected emissions output for each of the travel options;
cause to be displayed, on the user interface via the Internet, a plurality of icons, each icon representing a corresponding one of the travel options, the plurality of icons arranged in the ordered sequence of the corresponding travel options; and
cause to be displayed, via the Internet on the user interface adjacent to each of the icons, the determined at least one projected environmental trip detail of the travel option corresponding to the respective icon; 
receive, via the Internet from the user interface, a user selection of one of the icons corresponding to a selected travel option;
transmit, via a payment processing network in response to the user selection, an authorization request message for payment for the selected travel option, the authorization request message formatted according to a proprietary communications standard promulgated by the payment processing network for exchange of financial transaction data and settlement of funds between financial institutions that are members of the payment processing network; 
transmit, via the Internet to the user interface, a confirmation of the payment for the selected travel option;
determine to award a number of reward points upon receipt, at the transit computing device, of confirmation data confirming the user has completed travel associated with the selected travel option;
award the number of reward points based on the selected travel option, wherein the number of reward points awarded corresponds to the respective projected emissions output associated with the selected travel option; and
update display of at least one of the plurality of environmental images based upon the respective projected emissions output.
2.	(original) The transit computing system of Claim 1 wherein the processor is further configured to:
 receive, from the user computing device, registration data, wherein the registration data includes user account information; and
register, upon receipt of registration data from the user computing device, the user with the transit computing system. 
3.	(cancelled) 
4.	(currently amended) The transit computing system of Claim [[3]] 1, wherein the user computing device comprises a cell phone
5.	(currently amended) The transit computing system of Claim [[3]] 1, wherein the reward points accumulated by the user may be redeemed for a reward.
6.	(previously presented) The transit computing system of Claim 1, wherein upon receipt of a selected travel option including more than one mode of travel, the at least one processor is further configured to generate an authorization request associated with each merchant associated with each mode of travel included in the selected travel option and transmit each authorization request to the payment processing network.
7.	(original) The transit computing system of Claim 6, wherein the confirmation sent to the user computing device of the payment for the selected travel option comprises separate confirmations for each mode of travel included in the selected travel option.
8.	(currently amended) A computer-implemented method for determining travel options, the method implemented by at least one transit computing device including at least one processor in communication with at least one database, the method comprising:
causing to be displayed, on a user computing device, a plurality of environmental images, wherein the plurality of environmental images are associated with accumulations of emissions savings over different periods of time;
receiving, via the Internet from a user interface executing on [[a]] the user computing device, a request including trip data associated with a user of the user computing device, wherein the trip data comprises a start location and an end location;
in response to receiving the request, automatically:
determining a plurality of travel options, wherein each of the travel options is associated with a respective mode of travel between the start location and the end location;
determining, for each of the travel options, at least one projected environmental trip detail, wherein the at least one projected environmental trip detail comprises a respective projected emissions output for each of the travel options;
generating enhanced travel option data comprising an ordered sequence of the travel options based at least in part upon the respective projected emissions output for each of the travel options;
causing to be displayed, on the user interface via the Internet, a plurality of icons, each icon representing a corresponding one of the travel options, the plurality of icons arranged in the ordered sequence of the corresponding travel options; and
causing to be displayed, via the Internet on the user interface adjacent to each of the icons, the determined at least one projected environmental trip detail of the travel option corresponding to the respective icon;	 
receiving, via the Internet from the user interface, a user selection of one of the icons corresponding to a selected travel option; 
transmitting, via a payment processing network in response to the user selection, an authorization request message for payment for the selected travel option, the authorization request message formatted according to a proprietary communications standard promulgated by the payment processing network for exchange of financial transaction data and settlement of funds between financial institutions that are members of the payment processing network; 
transmitting, via the Internet to the user interface, a confirmation, sent to the user computing device, of the payment for the selected travel option; 
determining to award a number of reward points upon receipt, at the transit computing device, of confirmation data confirming the user has completed travel associated with the selected travel option;
awarding the number of reward points based on the selected travel option, wherein the number of reward points awarded corresponds to the respective projected emissions output associated with the selected travel option; and
updating display of at least one of the plurality of environmental images based upon the respective projected emissions output.
9.	(original) The method of Claim 8 wherein the method further comprises:
 receiving, from the user computing device, registration data, wherein the registration data includes user account information; and
registering, upon receipt of registration data from the user computing device, the user with the transit computing device. 
10.	(cancelled) 
11.	(currently amended) The method of Claim [[10]] 8, wherein the user computing device comprises a cell phone
12.	(currently amended) The method of Claim [[10]] 8, wherein the reward points accumulated by the user may be redeemed for a reward.
13.	(previously presented) The method of Claim 8, wherein the method further comprises, upon receipt of a selected travel option including more than one mode of travel, generating an authorization request associated with each merchant associated with each mode of travel included in the selected travel option and transmitting each authorization request to the payment processing network.
14.	(original) The method of Claim 13, wherein the method further comprises initiating confirmation sent to the user computing device of the payment for the selected travel option including separate confirmations for each mode of travel included in the selected travel option.
15.	(currently amended) A non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by at least one transit computing device, including at least one processor in communication with at least one database, the computer-executable instructions cause the transit computing device to:
cause to be displayed, on a user computing device, a plurality of environmental images, wherein the plurality of environmental images are associated with accumulations of emissions savings over different periods of time;
receive, via the Internet from a user interface executing on [[a]] the user computing device, a request including trip data associated with a user of the user computing device, wherein the trip data comprises a start location and an end location;
in response to receiving the request, automatically:
determine
determine, for each of the travel options, at least one projected environmental trip detail, wherein the at least one projected environmental trip detail comprises a respective projected emissions output for each of the travel options;
generate enhanced travel option data comprising an ordered sequence of the travel options based at least in part upon the respective projected emissions output for each of the travel options;
cause to be displayed, on the user interface via the Internet, a plurality of icons, each icon representing a corresponding one of the travel options, the plurality of icons arranged in the ordered sequence of the corresponding travel options; and
cause to be displayed, via the Internet on the user interface adjacent to each of the icons, the determined at least one projected environmental trip detail of the travel option corresponding to the respective icon;	 
receive, via the Internet from the user interface, a user selection of one of the icons corresponding to a selected travel option; 
transmit, via a payment processing network in response to the user selection, an authorization request message for payment for the selected travel option, the authorization request message formatted according to a proprietary communications standard promulgated by the payment processing network for exchange of financial transaction data and settlement of funds between financial institutions that are members of the payment processing network; 
transmit, via the Internet to the user interface, a confirmation of the payment for the selected travel option; 
determine to award a number of reward points upon receipt, at the transit computing device, of confirmation data confirming the user has completed travel associated with the selected travel option;
award the number of reward points based on the selected travel option, wherein the number of reward points awarded corresponds to the respective projected emissions output associated with the selected travel option; and
update display of at least one of the plurality of environmental images based upon the respective projected emissions output.
16.	(original) The computer-readable storage medium of Claim 15, wherein the computer-executable instructions further cause the transit computing device to:
 receive, from the user computing device, registration data, wherein the registration data includes user account information; and
register, upon receipt of registration data from the user computing device, the user with the transit computing device. 
17.	(cancelled) 
18.	(currently amended) The computer-readable storage medium of Claim [[17]] 15, wherein the user computing device comprises a cell phone
19.	(previously presented) The computer-readable storage medium of Claim 15, wherein the computer-executable instructions further cause the transit computing device to, upon receipt of a selected travel option including more than one mode of travel, generate an authorization request associated with each merchant associated with each mode of travel included in the selected travel option and transmit each authorization request to the payment processing network.
20.	(original) The computer-readable storage medium of Claim 19, wherein the confirmation sent to the user computing device of the payment for the selected travel option comprises separate confirmations for each mode of travel included in the selected travel option.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Newlin et al. (U.S. PG Pub No. 2016/0298977 October 13, 2016 hereinafter "Newlin”); Gollnick et al. (U.S. PG Pub No. 2012/0209522 August 16, 2012 - hereinafter "Gollnick”); Cauwenberghs et al. (U.S. PG Pub No. 2018/0046958 February 15, 2018 - hereinafter "Cauwenberghs”); Bongiovi et al. (U.S. PG Pub No. 2017/0186114, June 29, 2017 - hereinafter "Bongiovi”); Kalyanaraman et al. (U.S. PG Pub No. 2017/0193614 July 6, 2017 - hereinafter "Kalyanaraman”); Gerdes et al. (U.S. PG Pub No. 2009/0287408, November 19, 2009); Spielman et al. (U.S. Patent No. 10,914,600 February 9 2021); Petralia et al. (U.S. PG Pub No. 2010/0280853, November 4, 2010); Onishi et al. (U.S. PG Pub No. 2011/0099100, April 28, 2011); Sharan et al. (U.S. PG Pub No. 2018/0374112, December 27, 2018); Carlson et al. (U.S. Patent No. 9,596,359, March 14, 2017); “Google Unveils ‘Green’ Maps feature to encourage low-carbon travel” (published on September 4 2019 at https://www.edie.net/news/8/Google-unveils--green--Maps-feature-to-encourage-low-carbon-travel/ ); and “The App that Pays you to Find a Smarter Commute” (Poon, Linda Published on September 10, 2018  at https://www.bloomberg.com/news/articles/2018-09-10/can-gamifying-public-transit-change-commuters-habits#:~:text=The%20App%20That%20Pays%20You,ways%20to%20get%20to%20work)

Newlin teaches receiving a request for travel options including start location and destinations and determining a plurality of travel options associated with respective (and sometimes multi-modal) modes of travel and determining a carbon/environmental impact associated with each option and presenting the route/options to a user.
Gollnick teaches determining routing and determining a carbon/environmental impact associated with each routing option and presenting the route/options to a user. wherein the carbon/environmental impact comprises emissions output.
Cauwenberghs discloses a transmit computing system/method/storage-medium where at least one travel option associated with at least one mode of travel is determined based on trip data including a starting point and destination. Cauwenberghs further discloses transmitting, via a payment processing network in response to the user selection, an authorization request message for payment for the selected travel option, the authorization request message formatted according to a proprietary communications standard promulgated by the payment processing network for exchange of financial transaction data and settlement of funds between financial institutions that are members of the payment processing network.
Bongiovi discloses a transmit computing system/method/storage-medium where at least one travel option associated with at least one mode of travel is determined based on trip data including a starting point and destination, and where the travel option(s) is/are displayed  and the system receives a selection of a selected travel option. Bongiovi also discloses wherein a travel option (which may be selected, and therefore may be a selected travel option) includes more than one mode of travel, and transmitting, via the Internet to the user interface, a confirmation  of the payment for the selected travel option.
Kalyanaraman discloses an app for determining travel options that also determines/presents respective rewards a traveler could earn for each option/route  and wherein the reward values correspond to environmental considerations. Kalyanaraman further teaches wherein the processor is further configured to award the number of reward points upon receipt, at the transit computing device, of confirmation data confirming the user has completed travel associated with the selected travel option.
Gerdes teaches receiving a request for travel options including start location and destinations and determining a plurality of travel options associated with respective (and sometimes multi-modal) modes of travel and determining an amount of emissions associated with each option and presenting the route/options to a user and determining an amount of reward points corresponding to the amount of emissions to offer the user for taking each route option and receiving a selection of an option.
Spielman teaches receiving a request for travel options including start location and destinations and determining a plurality of travel options associated with respective (and sometimes multi-modal) modes of travel and determining an amount of emissions associated with each option and presenting the route/options to a user and ranking/ordering the routes by emissions and displaying the emissions next to the options and enabling the user to purchase tickets from the routing app itself.
Petralia teaches receiving a request for travel options including start location and destinations and determining a plurality of travel options associated with respective (and sometimes multi-modal) modes of travel and determining an environmental impact associated with each option. Further teaches enrolling/registering users ([0039]-[0040] & Fig 5 & [0055]  with the system including linking their credit card with their account to enable users to pre-pay for tickets/fares associated with a selected route ([0055] & [0039] & claim 13). 
Onishi teaches multi-modal route planning which displays routes and associated carbon dioxide emissions to a potential traveler.
Sharan teaches providing redeemable reward points to travelers to encourage them to use more environmentally friendly travel options and wherein the number of points rewarded correlates to the carbon footprint of their travel option.
Carlson teaches presenting travel options for a journey and receiving a selection of an option and sending authorization requests to travel vendors associated with the journey (e.g., for fares, tickets) via a credit card network and receiving/displaying responses and confirmations.
“Google Unveils ‘Green’ Maps feature to encourage low-carbon travel” teaches multi-modal route planning which displays routes and associated carbon dioxide emissions to a potential traveler.
“The App that Pays you to Find a Smarter Commute” teaches multi-modal route planning which displays routes and associated carbon dioxide emissions to a potential traveler, wherein the processor is further configured to award the user, based on the selected travel option, a number of reward points wherein the number of reward points awarded to the user corresponds to the projected environmental trip detail associated with the selected travel option.

As per Claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of limitations as claimed. While each of the individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
Claims 2, 4-7, 9, 11-14, 16, and 18-20 depend upon claims 1, 8, or 15 and have all the limitations of claims 1, 8, or 15 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621